Citation Nr: 0519848	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2003, a statement of the case was issued in 
November 2003, and a substantive appeal was received in 
February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD, as a result of being subjected to verbal abuse, sexual 
harassment, and attempted rape during service.  PTSD claims 
based on personal assault are subject to the provisions of 38 
C.F.R. § 3.304(f)(3) (2004) due to the special nature of such 
claims.  This regulation addresses the use of various types 
of evidence, including evidence of behavior changes following 
the claimed assault.  The regulation also provides that VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2004).  The record shows that the 
veteran was furnished notice of the particulars of this 
regulation in a July 2002 letter.

To date, in support of her claim, the veteran has submitted a 
general outline of her claimed stressors, several lay 
statements, and post-service VA medical examinations and 
records which document her claimed stressors.  The veteran 
was afforded a VA examination in August 2002.  The examiner 
noted that the veteran's main claimed stressor against the 
background of sexual harassment, was having a supervisory 
sergeant come to her home and display his erect genitalia to 
her with a demand for sexual intercourse.  Upon a mental 
status examination, the examiner diagnosed PTSD.  However, 
the examiner did not provide an opinion regarding etiology, 
specifically whether in his professional opinion there was 
evidence, including evidence of behavior changes, to support 
a finding that the claimed personal assault occurred.  Under 
the circumstances of this case, the Board believes that such 
a review of the evidence and medical opinion are necessary to 
comply fully with 38 C.F.R. § 3.304(f)(3) (2004).  

With regard to the nonservice-connected pension issue, the 
Board believes that a VA examination is necessary to identify 
and assign ratings for all current disorders.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
a VA examination with review of the 
claims file for the purpose of 
determining whether there is evidence 
as outlined in 38 C.F.R. § 3.304(f)(3) 
(2004) that the claimed personal 
assault(s) occurred.  The examiner 
should review the entire claims file, 
to include the veteran's service 
medical and personnel records, post-
service medical records, and lay 
statements, and provide an opinion (in 
light of the guidelines set forth in 38 
C.F.R. § 3.304(f)(3) (2004)) as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the claimed personal assault(s) 
occurred and, if so, whether the 
veteran's PTSD is etiologically related 
to such personal assault(s).  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report with discussion of any 
behavior changed suggested by the 
evidence.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

2.  The veteran should be afforded a VA 
disability pension examination to assess 
any and all current disabilities and the 
current severity of all disabilities.  
All necessary tests and x-rays should be 
completed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should reports all findings in 
detail to allow for application of 
pertinent VA rating criteria and should 
opine as to whether the veteran's 
disabilities permanently preclude 
employment.

3.  After completion of the above, the 
RO should readjudicate the issues.  
Unless the full benefit sought by the 
veteran is granted as to each issue, 
the RO should furnish the veteran with 
an appropriate supplemental statement 
of the case.  The case should be 
returned to the Board after the veteran 
is afforded an opportunity to respond. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




